Hough, J. —
This was an action for damages arising from the diversion, by the defendant, in 1873, of a stream of running water, whereby portions of the plaintiff’s land were, in the year 1875, overflowed and rendered unfit for cultivation, his crops destroyed and his timber injured. The defendant pleaded not guilty and a former recovery. There was a-verdict and judgment for the plaintiff under the plea of former recovery. The defendant introduced m evidence the pleadings in a suit for damages, instituted by the plaintiff against it in 1875, together with the instructions of the court, the verdict of the jury and the judgment of the court thereon in favor of the plaintiff. It was then admitted by the parties “that the land injured is the same in both suits, that the parties plaintiff and defendant are the same, that the cause of the injury is the same, and the cause of the injury, defendant’s railroad and plaintiff’s land are all in the same condition at the commencement of this suit, the judgment in which is pleaded in bar of this action, the only difference being that said former .suit was prosecuted fox damages during the years 1873 and 1874, while the present suit is for damages during the year 1875, and. since the institution of the prior suit and to the institution of the present suit.” By agreement of the parties, the pica of former recovery was first *148tried before the court, the defendant claiming that the cause of the injury for which the former judgment was recovered was of a permanent character, and that the entire damages, both for past and future injuries resulting therefrom, could and should have been recovered in that suit, and that-the judgment therein was, therefore, a bar to the present action.
1. nuisance: damage to land: remedy, when by single action, when by successive actions. In cases of nuisance the rule is well settled that the plaintiff cannot recover for injuries not sustained when his action is commenced. It is equally well set-fled that when the injury inflicted is of a permanent character and goes to the entire value of the estate, the whole injury is suffered at once, and a recovery should be had, therefore, in a single suit, and no subsequent action can be maintained for the continuance of such injury. But when the wrong done does not involve the entire destruction of the estate, or its beneficial use, but may be apportioned from time to time, separate actions must be brought to recover the damages so sustained, and former suit will be no bar to a recovery in another action for damages suffered subsequent to the institution of the first suit. The Town of Troy v. Cheshire R. R. Co., 3 Foster 83; Cheshire Turnpike Co. v. Stevens, 13 N. H. 28; Wood on Nuis., § 856; Finney v. Berry, 61 Mo. 367. The lands in question lie north of the defandant’s railroad, and the stream diverted originally flowed along and 'a few rods south of said road. The defendant erected a dam or embankment across the channel of the stream and made a ditch or culvert in.the road-bed through which the water of the stream was conducted upon the plaintiff’s land. Portions of these lands were annually cultivated after the nuisance was levied, and the crops thereon annually injured, so that it is patent that the injury thereby inflicted did not go to the entire value of the estate, but was of yearly recurrence and varied in extent with the volume of water discharged upon the land. Such being the facts, it is plain that the injury is a continuous one, *149susceptible of periodical apportionment, and therefore, capable of being redressed by successive actions. It follows from these views that the court committed no error in overruling the plea of former recovery.
2. landlord and tenant: damages: parties. The question of damages was then submitted to a jury. It appears from the. record that the land damaged was in 1875, the period covered by the present suit, rented to a tenant who had agreed to pay the plaintiff, as rent, one-third of the crop raised on the demised premises. It is contended by the defendant that there can be no recovery by the plaintiff on account of any loss of rent, inasmuch as the petition contains no allegation that his rents were diminished by reason of the overflow. The petition alleges the partial destruction of the crops, and so far as its allegations are concerned, the plaintiff appears to be the sole owner; but as it appears from the testimony that the land wras leased on such terms as made the plaintiff and his tenant tenants in common of the crop until it was divided, (Johnson v. Hoffman, 53 Mo. 504,) and as no objection was, at any time, taken to the non-joinder of the tenant as a party plaintiff, the present plaintiff was entitled to have his damages apportioned at the trial. Rich v. Penfield, 1 Wend. 380; Bradish v. Schenck, 8 John. 151; Brotherson v. Hodges, 6 John. 108. Instruction number three given for the plaintiff virtually directed this to be done, and confined his recovery to the loss of rents sustained by him.
The other judges concurring, the judgment of the circuit court will be affirmed.